DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s original application filed 07 October 2020.  
Claims 1–28 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Application
This application is a continuation application of US Application No. 15/655,227 filed 20 July 2017, now US Patent 10,839,379 (“Parent Application”). See MPEP § 201.07. In accordance with MPEP § 609.02 II.A.2. and MPEP § 2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also, in accordance with MPEP § 2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicants is reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant desires the information to be printed on a patent issuing from this application. See MPEP § 609.02 II.A.2.
Information Disclosure Statement
The Information Disclosure Statement filed 07 October 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–28 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Exemplary claim 1 is directed to an abstract idea of managing an asset-backed currency, which is at least a fundamental economic practice. 
As per claim 1, the abstract idea is set forth or described by the following italicized limitations: 
1. A computer implemented method comprising: 
receiving, by a processor, a first data message requesting to store a first quantity of digital tradeable assets, each representative of a fungible portion of an asset type, in a data structure stored in a memory coupled with the processor, each of which is independently transferrable via modification of the data structure; 
generating, by the processor based on the request, a digital inventory asset, wherein the digital inventory asset corresponds to at least a non-fungible portion of a respective asset of the asset type, wherein the digital inventory asset comprises identification information which uniquely identifies the respective non-fungible portion of the asset and data indicating an amount thereof; and 
determining, by the processor, that the first data message is valid by at least (i) determining that the collective fungible portions of the asset type represented by each digital tradeable asset of the first quantity equals the amount of the respective non-fungible portion of the asset, and (ii) determining that the identification information is not duplicative of identification information of another valid digital inventory asset stored in the data structure; and 
upon determining, by the processor, that the first data message is valid, storing each of the quantity of digital tradeable assets and the digital inventory asset in the data structure.
The italicized limitations noted above represent a fundamental economic practice, certain methods of organizing human activity, and/or a mental process (i.e., a process that can be performed mentally and/or with pen and paper). Therefore, the italicized limitations noted above fall within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claim 1 does not include additional elements (when considered individually, as an ordered combination, and/or within the claim as a whole) that are sufficient to integrate the abstract idea into a practical application. The underlined limitations noted above represent the additional elements. The limitations “by a processor,” “stored in a memory coupled with the processor,” and “digital” represent mere recitation of a generic computer component used as a tool to implement the abstract idea (at least in-part).
Claim 1 does not include additional elements, when considered individually and as an ordered combination, that are sufficient to amount to significantly more than the abstract idea. The underlined limitations noted above represent the additional elements. The limitations “by a processor,” “stored in a memory coupled with the processor,” and “digital” represent mere recitation of a generic computer component used as a tool to implement the abstract idea (at least in-part).
Dependent claims 2–14 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly. Particularly, claims 2–14 recite additional features that represent, in addition to the italicized limitations noted above, either the abstract idea,  and/or extra-solution activity, and/or limit the abstract idea to a particular technological environment, and/or another abstract idea. For example, claim 2 merely adds blockchain implementation, which is merely limiting the abstract idea to a particular technological environment. 
Claims 15–28 contain language similar to claims 1–14 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 15–28 are also rejected under 35 U.S.C. § 101 as directed to an ineligible abstract idea.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–13 and 15–28 are rejected under 35 U.S.C. § 103 as being unpatentable over Frolov et al. (US 9,747,586 B1; “Frolov”), in view of de Jong et al. (US 10,657,595 B2, which incorporates by reference 62/504,386; “de Jong”), and Kleinman (US 10,523,443 B1).
As per claim 1, Frolov discloses a computer implemented method comprising: 
receiving, by a processor, a first data message requesting to store a first quantity of digital tradeable assets (13:62–64 “Client requests issuance of an electronic valuable … e.g., an electronic currency”), each representative of a fungible portion of an asset type, in a data structure stored in a memory coupled with the processor, each of which is independently transferrable via modification of the data structure (6:54–61, 7:20–37, 7:53–61); 
generating, by the processor based on the request, a digital inventory asset (14:3 “assets stored in its wallets,” 13:60–61 “Client purchases an initial reserve of an asset”), wherein the digital inventory asset corresponds to at least a non-fungible portion of a respective asset of the asset type (e.g., 13:66 “reserve asset,” 7:53–61), wherein the digital inventory asset comprises identification information which 
determining, by the processor, that the first data message is valid by at least (i) determining that the collective fungible portions of the asset type represented by each digital tradeable asset of the first quantity equals the amount of the respective non-fungible portion of the asset
upon determining, by the processor, that the first data message is valid, storing 
Frolov does not expressly disclose identification information which “uniquely” identifies the respective non-fungible portion of the asset; (ii) determining that the identification information is not duplicative of identification information of another valid digital inventory asset stored in the data structure; and upon determining, by the processor, that the first data message is valid, storing the digital inventory asset in the data structure.
de Jong teaches identification information which “uniquely” identifies a respective non-fungible portion of an asset (62/504,386, [0003] identity token that include unique ID of asset) and upon determining, by a processor, that a first data message is valid, storing a digital inventory asset in the data structure (62/504,386, [0003], [0020] “mint component determines 120 whether it has the gold available in its inventory to fulfill the purchase order” and then “mint component marks the gold in the inventory … as reserved”; [0032] “The mint component includes a reserve asset component 231, an issue asset component 232, a redeem asset component 233, an inventory store 234, and a sold store 235. The reserve asset component receives requests for reserve transactions and coordinates the reserving of assets that are to back an asset token that is to be issued. The issue asset component receives requests for issue transactions and coordinates the issuing of asset tokens that are backed by reserved assets. … The inventory store may store an indication of inventory of the assets owned by the mint organization that are held at the depository. The sold store may store an indication of assets held in the depository that have been sold to purchasers of asset tokens. Alternatively, the inventory store and the sold store may be housed at the depository or may be implemented using the distributed ledger.”).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Frolov’s inventory asset (i.e., the wallet representation of the asset purchased as a reserve asset to back an electronic valuable) to include an identity token including a unique ID of the asset, as taught by de Jong. One would have been motivated to do so to “establish[ ] provenance of the asset, and the identity token can be used in transactions” (de Jong, 62/504,386, [0003]). 
It would also have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Frolov to store the inventory asset upon validating a message in order to demarcate assets available for reserving (i.e., assets in inventory store of de Jong) and assets not available (i.e., assets in sold store of de Jong, i.e., assets already reserved or sold in backing currency), as taught by de Jong. One would have been motivated to do so to track, via the ledger, assets available for reserving to back currency and assets already reserved or sold for that purpose, so that “all the amount of the virtual currency issued by the Operator for circulation is not less than 100% backed by the reserve of assets” (Frolov, 9:58–60).
While Frolov teaches purchasing a reserve asset, and an Issuance Center “verifies the existence and amount of the reserve asset is sufficient to substantiate the requested issuance of an electronic valuable” where the reserve asset is “stored in … wallets” (13:65–14:4), and de Jong teaches “mint component determines 120 whether it has the gold available in its inventory to fulfill the purchase order” and then “mint component marks the gold in the inventory … as reserved” (62/504,386, [0020]) i.e., “store an indication of assets held in the depository that have been sold to purchasers of asset tokens” (62/504,386, [0032]), the combination of Frolov/de Jong does not expressly teach (ii) determining that the identification information is not duplicative of identification information of another valid digital inventory asset stored in the data structure, as claimed. 
However, when Frolov’s Issuance Center is “verif[ying] the existence and amount of the reserve asset,” one of ordinary skill in this art would find this process similar to the mint process of de Jong, i.e., “mint … determines 120 whether it has the gold available in its inventory to fulfill the purchase order” (62/504,386, [0020]). To implement de Jong’s process, one of ordinary skill in the art would understand that the mint would either check that an identity token of an asset (de Jong, 62/504,386, [0003] “identity token for an asset”) is in the “inventory store” (de Jong, 62/504,386, [0032]) or would check that identity token of the asset is not in the “sold store” (de Jong, 62/504,386, [0032]). The latter scenario would read on (ii) determining that the identification information is not duplicative of identification information of another valid digital inventory asset stored in the data structure, as claimed. Therefore, the Examiner finds that the identified limitation is at least fairly suggested by de Jong, and one would be motivated to include such features in Frolov’s Issuance Center, when verifying the existence and amount of the reserve asset, to ensure that a particular reserve asset is not already recorded in the ledger as backing electronic valuables (i.e., in the “sold store” of de Jong, since “sold store may store an indication of assets held in the depository that have been sold to purchasers of asset tokens”).
The Examiner also finds that Kleinman teaches (ii) determining that [an] identification information is not duplicative of identification information of another valid digital inventory asset stored in the data structure (11:1–9).
Therefore, if not fairly suggested by de Jong, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Frolov/de Jong to include the determining taught by Kleinman in order to ensure that a particular reserve asset is not already recorded in the ledger as sold for backing electronic valuables, so that “all the amount of the virtual currency issued by the Operator for circulation is not less than 100% backed by the reserve of assets” (Frolov, 9:58–60).
As per claim 2, Frolov/de Jong/Kleinman teaches the computer implemented method of claim 1, wherein the data structure comprises a blockchain (at least Frolov, 7:26–31).
As per claim 3, Frolov/de Jong/Kleinman teaches the computer implemented method of claim 1, wherein the asset type comprises one of a precious metal, real property, a security instrument, or other uniquely identifiable asset (at least Frolov, 7:50–61).
As per claim 4, Frolov/de Jong/Kleinman teaches the computer implemented method of claim 1, wherein the respective asset associated with the digital inventory asset is a physical asset which has been placed in a secure physical vault containing a plurality of physical assets (at least Frolov, 7:50–61, 8:2–3).
As per claim 5, Frolov/de Jong/Kleinman teaches the computer implemented method of claim 1, wherein the respective asset is a metal (at least Frolov, 7:50–61; de Jong, e.g., “gold”), and wherein the identification information of the respective asset includes at least one of: the metal refiner; year of manufacture; a serial number; an assayed fineness of a unit of the metal; or a weight of the respective asset (de Jong, 62/504,386, [0003]).
As per claim 6, Frolov/de Jong/Kleinman teaches the computer implemented method of claim 5, wherein the first quantity is based on a total weight of the respective asset (at least Frolov, 7:50–61, 13:65–14:4).
As per claim 7, Frolov/de Jong/Kleinman teaches the computer implemented method of claim 1, wherein the first quantity of digital tradeable assets are stored in the data structure together with the digital inventory asset (Frolov, 14:1–15; de Jong, 62/504,386, [0032]).
As per claim 8, Frolov/de Jong/Kleinman teaches the computer implemented method of claim 7, wherein information about a digital tradeable asset that represents an amount of the asset type and its corresponding digital inventory asset that is associated with a specified asset are stored together in the data structure (Frolov, 14:1–15, 12:45–67; de Jong, 62/504,386, [0018] [0032]).
As per claim 9, Frolov/de Jong/Kleinman teaches the computer implemented method of claim 1, further comprising associating the first quantity of digital tradeable assets with a first owner in the data structure (Frolov, 14:1–15).
As per claim 10, Frolov/de Jong/Kleinman teaches the computer implemented method of claim 9, further comprising: receiving, by the processor, a second data message requesting transfer of a second quantity of the stored digital tradeable assets from the first owner to a second owner; determining, by the processor, whether the second data message is valid; and upon determining, by the processor, that the second data message is valid, modifying the data structure to reflect a change in ownership a second quantity of the stored digital tradeable assets (at least Frolov, 14:1–15; de Jong, 62/504,386, [0001]–[0004]).
As per claim 11, Frolov/de Jong/Kleinman teaches the computer implemented method of claim 10, wherein determining whether the second data message is valid includes determining whether the second data message has been cryptographically signed with a private key associated with the first owner (de Jong, 62/504,386, [0001]).
As per claim 12, Frolov/de Jong/Kleinman teaches the computer implemented method of claim 10, wherein determining whether the second data message is valid includes determining that the second quantity is less than or equal to the first quantity (at least Frolov, 14:1–15; de Jong, 62/504,386, [0001]–[0004]).
As per claim 13, Frolov/de Jong/Kleinman teaches the computer implemented method of claim 1, further comprising, upon determining that the first data message is not valid, generating, by the processor, an alert (de Jong, 62/504,386, [0037]).
Claims 15–28 contain language similar to claims 1–13 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 15–28 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Frolov, de Jong, and Kleinman, in view of Antonopoulos (Document U cited on attached PTOL-892).
As per claim 14, Frolov/de Jong/Kleinman teaches the computer implemented method of claim 1, but does not expressly teach further comprising: marking each of the quantity of digital tradeable assets and the digital inventory asset as active or inactive; storing those of the quantity of digital tradeable assets and the digital inventory asset marked active in an Unspent Transaction Output (“UTXO”) database; and transmitting those of the quantity of digital tradeable assets and the digital inventory asset marked inactive to an OPRETURN script operation code.
Antonopoulos teaches marking each of a quantity of digital tradeable assets and a digital inventory asset as active or inactive; storing those of the quantity of digital tradeable assets and the digital inventory asset marked active in an Unspent Transaction Output (“UTXO”) database; and transmitting those of the quantity of digital tradeable assets and the digital inventory asset marked inactive to an OPRETURN script operation code (pp. 115–117 and 133–134).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Frolov/de Jong/Kleinman to include the teachings of Antonopoulos because such features allow tracking status of token within Bitcoin framework.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of the Parent Application. Although the claims at issue are not identical, they are not patentably distinct from each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685